Case: 13-60107      Document: 00512526519         Page: 1    Date Filed: 02/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 13-60107                           February 7, 2014
                                                                               Lyle W. Cayce
                                                                                    Clerk


ROBERT ANTHONY HUBBARD,

                                                 Plaintiff−Appellant,

versus

BOLIVAR COUNTY CORRECTIONAL FACILITY;
CAPTAIN GATLON, Chief of Security;
SERGEANT REYNOLDS, Shift Supervisor,

                                                 Defendants−Appellees.



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                 No. 2:12-CV-96




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Robert Hubbard, Mississippi prisoner # 109084, moves for leave to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60107    Document: 00512526519      Page: 2   Date Filed: 02/07/2014


                                 No. 13-60107

proceed in forma pauperis (“IFP”) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e).
The district court concluded that Hubbard’s claims were based only on allega-
tions of negligence. Hubbard’s request for IFP status was denied, and the court
certified that an appeal would not be taken in good faith. By moving to proceed
IFP on appeal, Hubbard challenges that certification. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997).
      Hubbard provides only conclusional contentions, without citations to the
record or reference to any relevant legal authorities, that the district court
erred and that he alleged more than negligence. His appeal fails to set forth
any issue of arguable legal merit and is therefore frivolous. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983). The motion to proceed IFP is denied,
and the appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.
      The district court’s dismissal of his complaint for failure to state a claim
and the dismissal of this appeal count as two strikes under § 1915(g). See Ade-
pegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Hubbard has one
previous strike.   See Hubbard v. Carroll-Montgomery Reg’l Corr. Facility,
No. 4:10-CV-157 (N.D. Miss. Sept. 7, 2011). Hubbard has now accumulated
three strikes; therefore, he is barred from proceeding IFP in any civil action or
appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See § 1915(g).




                                        2